Citation Nr: 1505462	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to April 1974.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In reaching its decision below, the Board has reviewed the Veteran's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders, including November 2014 written arguments from the Veteran's representative as well as VA clinical records dated from August 1996 to November 2012.  But for the written arguments from the Veteran's representative, the additional evidence in the Veteran's electronic VA files has also been reviewed by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a right knee disorder.  He contends that he sustained injury to his right knee in basic training, and that although he did not seek medical care in service, he was put on profile for a few days at a time.  He indicates that he has experienced knee problems since that time.  

In November 2013, the Veteran submitted a statement from an individual with whom he served attesting to the fact that the Veteran complained of swelling and soreness in his right knee during service, especially after playing sports.  Also in November 2013, the Veteran submitted a statement from a former employer who indicated that during his employment from 1974 to 1984, the Veteran constantly complained of knee pain.  

The Veteran's April 1974 military separation medical examination shows that his lower extremities were examined and determined to be normal.  VA clinical records from August 2000 indicate that the Veteran reported a history of right knee problems since high school.  The assessment at that time was degenerative joint disease of the right knee, traumatic.  Subsequent August 2000 x-ray studies, however, showed mild degenerative disease, with no suggestion of trauma.  More recently, in May 2011, the Veteran reported that he had injured his right knee in basic training.  X-ray studies of the right knee suggested possibility of rheumatoid arthritis.  The impression of the radiologist was consider the possibility of inflammatory arthritis.  There were no notations of degenerative or traumatic arthritis.  Most recently, in July 2012, right knee arthralgia was diagnosed.  

Given the available record, the Board finds that a medical examination is necessary to clarify the nature and etiology of the Veteran's current right knee disability.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Buffalo VAMC for the period from November 2012 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After the above development is completed, afford the Veteran a VA medical examination for the purpose of addressing the nature and etiology of his current right knee disorder.  Access to the paper and electronic VA claims files must be made available to the examiner in connection with the examination.  The examiner must provide a complete explanation for all opinions.

Based on an examination and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disorder identified on examination is causally related to the Veteran's active service or any incident therein, including his reported right knee injury during basic training.  In providing the medical opinion, the examiner is requested to refer to the pertinent evidence of record, including the Veteran's reports of his right injury and subsequent symptoms, as well as the negative April 1974 military separation medical examination.  

3.  After reviewing the record and ensuring that any additional development deemed necessary is completed, readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




